Fourth Court of Appeals
                                           San Antonio, Texas
                                                   May 18, 2015

                                               No. 04-14-00374-CR



                                               Luis Arnaldo BAEZ,
                                                    Appellant

                                                        v.
                                          The State of TexasAppellee/s
                                           THE STATE OF TEXAS,
                                                    Appellee

                         From the 227th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2013CR6881
                              Honorable Philip A. Kazen, Jr., Judge Presiding

                                                        ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to June 17, 2015.

                                                                PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nathan Morey                                     Jorge G. Aristotelidis
                 101 West Nueva, 3rd Floor, Suite 370             Aristotelidis & Moore
                 San Antonio, TX 78205                            310 S. St. Mary's St. #1830
                                                                  San Antonio, TX 78205